 In the Matter of THE, REGISTER AND TRIBUNE COMPANYandDES MOINESMAILERS UNION No. 58, AN AFFILIATE OF TIIE INTERNATIONAL MAILERSUNIONCase No. 18-R-1154.Decided February 0, 1945Mr. Vincent Starzinger,of Des Moines, Iowa, for the Company.Mr. Edward J. Fillem north,of Indianapolis, Ind., for the I. M. U.Local.Messrs. Robert D. JacksonandPaul Welton,of Des Moines, Iowa,andMr. Woodruff Randolph,of Indianapolis, Ind., for the I. T. U.L11r.Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Des Moines Mailers Union No. 58,an affiliate of the International Mailers Union, herein called theI.M. U. Local, alleging that a question affecting commerce had arisenconcerning the representation of employees of The Register and Trib-une Company, Des Moines, Iowa, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Stephen M. Reynolds, Trial Examiner. Saidhearing was held at Des Moines, Iowa, on December 14, 1944. TheCompany, the I. M. U. Local, and the International TypographicalUnion, herein called the I. T. U., appeared and participated.All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is an Iowa corporation whose principal business isthe publication of a morning, an evening, and a Sunday newspaper60 N. L. R. B., No. 74.360 THE REGISTER AND TRIBUNE COMPANY36Lin Des Moines, Iowa. Both the daily and Sunday circulation exceed30,000.Of the daily papers, one-half of one percent of the circulation-is outside the State of Iowa,and one and one-half percent of the Sun-day circulation is outside the State.Approximately 18,000 tons ofnewsprint are used annually,all of which is imported from outside-the State.The Company maintains a News Bureau in Washington,D. C., and leases between 13 and 18 wires.It is a member of the Asso-ciated Press and the United Press, and uses numerous nationally syn-dicated features and--the Chicago Daily News Foreign Service.The-Company owns a majority of the common stock of Cowles Magazines,Inc., which publishes Look Magazine,and owns the stock of CowlesBroadcasting Co., which operates radio stations KRNT,Des Moines,.and WOL,Washington,D. C. In addition to these activities, theCompany has a job printing shop, a commercial engraving depart-ment, a syndicate department which sells feature comics to newspapers.throughout the United States, and several rental properties which itoperates.,The Company admits that it is engaged in commerce within themeaning of the NationalLaborRelations Act, and we so find.It. THE ORGANIZATIONS INVOLVEDDes Moines Mailers Union No. 58, affiliated with the InternationalMailersUnion,isa labor organization admitting to membershipemployees of the Company.Des Moines Mailers Union No. 58, affiliated with the International,Typographical Union, is a labor organization admitting to member-ship employees of the Company.III,THE QUESTION CONCERNING REPRESENTATIONThe Company has bargained with the Des Moines Mailers UnionNo. 58, for the-employees of its Mail Room for several years. In1940, a closed shop contract was negotiated with the local union, then.affiliatedwith the I. T. U., which was to expire on November 4, 1943,unless automatically extended.In the summer of 1943, a majorityof the members of the local union voted to change its affiliation fromI.T. U. to I. M. U.When, thereafter,a new contract was submittedto the Company by the I. M. U. Local, the Company refused to signit so long as the affiliation with the I. M. U. was stated in the contract.As a result, the contract as signed in December 1943, omits all mentionof affiliation.That contract was made effective as of November 4,1943, and is to terminate on November 4, 1945, unless automaticallyextended.Provision is made therein for the opening of negotiationson wages on November 4 of any year during the life of the contract, ,362DECISIONS OF NATIONALLABOR RELATIONS BOARDby written notice on or before October 1 of such year.By oral noticegiven prior to October 1, 1944, and by letter of October 3, 1944, the1.M. U. Local requested such negotiations for a new wage scale, andby letter of October 9, 1944, the I. M. U. Local served a demand onthe Company that the existing contract be amended to show theI.M. U. affiliation.Thereafter the Company received a warning fromthe I. T. U. that recognition should not be granted the "SecessionistMailers" since the I. T. U. had a chartered union of mailers in DesMoines, the officials of which were both mailer employees of theCompany.'Faced with these claims, the Company refuses to carry onfurther negotiations with the I. M. U. Local until the NationalLabor Relations Board has certified it as the proper collectivebargaining agent.The Board as a general rule, will not proceed with an investigationas to representation where there exists a valid contract, having areasonable period to run, with an active labor organization of clearlyestablished identity.Here, however, there are conflicting claimswhich establish that there is an unresolved doubt with respect to theidentity of the labor organization which should administer the con-tract.It is not our intention to invalidate the contract or to disturbit in any respect.The election which we shall hereinafter direct is forthe purpose of determining the identity of the representative whichshall administer the contract.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the I. M. U. Local represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. M. U. Local contends that the appropriateunit consists ofall employeesin the Mail Room of the Company.This is substan-'The Book of Laws of the I. T U states that no local union chartered by the I. T Umay surrender its charter while there are eight members of the local who wish to retainthat affiliation.There were more than eight members'of the local union who voted againstsurrender of the I. T U charter and affiliation with the I. M U in 1943.Many of themembers of the local union continued thereafter to retain their memberships in theI.T U The apparent reason for this was the desire to preserve certain pension,mortuary,and insurance benefits accruing to members of the I. T. U. There was somecontention by the I T.U that the I M. U. and the I M U Local are not labor organizationsbut the latter's existence as such was amply borne out by abundant evidence and testimonyat the hearing.2SeeMatter of Harbison-Walker Refractories Company,44 N L. R. B. 816, andMatterof Harbison-Walker RefractoriesCo , 43 N L.ItB. 1349.2The Field Examiner reported that the I. M. U. Local submitted a joint authorizationwhich bore the names of 42 persons listed on the Company's pay roll of November 6, 1944,which contained the names of 59 employees in the appropriate unit.The I. T. U. relies onits previous contracts with the Company as evidence of its interest. THE REGISTER AND TRIBUNE COMPANY363tially the unit embraced by the present and previous contracts of the,Company.The I. T. U. contends that the unit appropriate is an-industry-wide unit and that if an election is ordered it should be held.among all the mailers in the nation.The I. T. U., however, offersno evidence in support of its contention and in its testimony admits-that the history of bargaining with this Company has been on a:single-employer basis.Our position on this contention and on thearguments stated in its support are discussed in detail in our Supple-mental Decision and Order'inMatter of Post Printing and PublishingCo., 17-R-1005 and 17-R-1006,' and nothing appears herein to callfor further consideration of the contention.Although the unions do not agree as to the correct geographical-scope of the unit, they are agreed as to the classifications of employeesappropriately to be included in the unit.They stipulated that the unit.appropriately includes "all employees in the mail room" of the Com-pany, "including supervisory employees."The present contract withthe Company provides that "Foremen of the Mailing Departmentshall be members of Mailers Union No. 58 . . ." The superintendentis included in that category of employees.On the ground that theforemen and superintendents in the printing trades, while possessingsupervisory authority, have been traditionally included within thebargaining unit, we are of the opinion that the supervisory employeesinvolved herein are appropriately included in the unit for which theI.M. U. Local petitioned.5There remains one class of employees to be considered.These are-the permit men, whom the I. M. U. Local desires to include but whomthe I. T. U. would exclude from the unit.The evidence shows thatthe permit men have designated the I. M. U. Local to represent them,and that they have been bargained for by the I. M. U. Local at varioustimes.They are employees who,-by agreement with the Union, havebeen hired by the Company and permitted to work by the I. M. U.Local, without meeting the requirement of membership in the I. M. U.Local, since the I. M. U. Local has not been able to fulfill its closed-shop obligation to furnish employees to the Company.The permitmen are in training, under an accelerated program. They are regular,employees doing mailing work as truly as any worker in the depart-ment.There are eight of such employees, and they will continue to-work for the Company even after the war emergency. All have hadnewspaper experience prior to their employment by the Company.We are of the opinion that permit men are properly included in theunit petitioned for, and we shall include them in the unit hereinafterfound appropriate.460 N. L. R. B. 231.6 SeeMatter of Cincinnati Daily Newspaper Publishers Association,55 N. L. R. B. 571,andMatter of W. F. Hall Printing Company,51 N. L. R. B. 640. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all employees in the Mail Room of the Company,including the foreman, superintendent, and permit men, constituteitunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTAI I\ ESAt the hearing, the I. T. U. representative moved that the date ofthe election be set "far enough in advance so.tlhat the Mailer members.. . will have a fair opportunity to vote knowing that they cannot bemembers in I. T. U. as well as I. M. U.," and he suggested February1945.Noting the date of this Decision and Direction of Election, wefind that it is unnecessary to pass upon the I. T. U.'s motion.In addition, the I. T. U. moved that the Board "indicate on theballot that a vote for representation by the I. M. U. will sever connec-tions from the I. T. U." The motion is hereby denied 6We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot. , The Unionsagree that the "Saturday night men" should not participate in theelection herein directed.These employees are casual, part-time work-ers who derive their income principally from employment elsewhere.Since their interest in conditions of employment does not approximatethat of the other employees in the appropriate unit, we shall excludethem from the voting group.We shall direct that the employees ofthe Company eligible to vote in the election shall be, with the excep-tion of the "Saturday night men," those employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Register andTribune Company, Des Moines, Iowa, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, acting.eA similar motion was entered by the I.T. U. and denied by the Board in theMatter ofPost Printing and Publishing Co.,59 N. L. R. B. 1115. THE REGISTER AND TRIBUNECOMPANY365in this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding "Saturday night men" and any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the, election,to determine whether theydesire to be represented by Des Moines Mailers Union No. 158, anaffiliate of the International Mailers Union, or by Des Moines MailersUnion No. 58,affiliated with the International Typographical Union,for the purposes of collective bargaining,or by neither.